Citation Nr: 0320586	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to increased rating for allergic 
rhinosinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  His DD214 reflects that he was awarded a Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.  

In March 2002, the veteran requested an RO hearing.  That 
hearing was scheduled for September 2003, but was canceled by 
the veteran.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Consistent with the new duty-to-assist regulations, after 
reviewing this case, the Board determines that the veteran 
had not been provided with sufficient notification of the 
VCAA.  He was not provided any notification of the provisions 
of the VCAA or its new implementing regulatory provisions, 
including 38 C.F.R. § 3.159.  This should be accomplished on 
remand.

Additional evidentiary development is also necessary in this 
case.  In statements from the veteran, he provided 
information regarding sources from which he received 
psychiatric treatment and treatment for an ear, nose and 
throat condition (presumably rhinosinusitis).  It appears 
that additional psychiatric records may be available from: a 
doctor of psychology between 1955 and 1960; VA - Rio Piedras; 
the University of Puerto Rico, Recinto de Rio Piedras; Dr. 
Jose A. Franceschini Carlo; Dr. Padro; Dr. Agosto; and Dr. 
Rodriguez.  The veteran also mentions receiving ear, nose and 
throat treatment from Dr. Carlos Rojas, Dr. Angel M. Rivera 
Rivera, Dr. Vivian Urdaz, and Dr. Pablo Lopez Baez.  These 
records should be obtained on remand.  

As the case must be remanded for the foregoing reasons, the 
veteran should also be afforded a VA upper respiratory 
examination to assess the current severity of his service-
connected allergic rhinosinusitis.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should 
specifically apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Request the veteran to identify all VA 
and non-VA healthcare providers that have 
treated him for allergic rhinosinusitis since 
1999 and for PTSD since his separation from 
service.  Make arrangements to obtain these 
treatment records, including securing release 
forms where necessary.
3.  In addition to any records identified by 
the veteran above, make arrangements to 
obtain his complete treatment records for 
allergic rhinosinusitis and PTSD from the 
following:  a doctor of psychology between 
1955 and 1960; VA - Rio Piedras; the 
University of Puerto Rico, Recinto de Rio 
Piedras; Dr. Jose A. Franceschini Carlo; Dr. 
Padro; Dr. Agosto; Dr. Rodriguez; Dr. Carlos 
Rojas; Dr. Angel M. Rivera Rivera; Dr. Vivian 
Urdaz; and Dr. Pablo Lopez Baez.  
4.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an upper 
respiratory examination.  Send the claims 
folder to the examiner for review.  
Please provide the examiner with the 
following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including x-rays of 
the sinuses if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner must discuss all manifestations, 
as well as the  frequency and severity of any 
recurrences, of the veteran's allergic 
rhinosinusitis.  Are the recurrences of the 
veteran's allergic rhinosinusitis considered 
to be incapacitating, with severe and 
frequent headaches, purulent discharge or 
crusting reflecting purulence?  Is prolonged 
(lasting 4 to 6 weeks) antibiotic treatment 
required?  Is there any chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations?  

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history 
provided by the veteran.  Any indications 
that the veteran's complaints are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claims.  
6.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to him, he should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable period of time within 
which to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




